Citation Nr: 0301837	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-09 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran was entitled to additional compensation 
for a dependent spouse between January 19, 1994 and November 
23, 1999, his date of death (for accrued purposes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  The veteran died in November 1999; the 
appellant is his surviving spouse.

This appeal arose from a January 2001 decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
appellant's claim.  In March 2002, the Decision Review 
Officer reviewed the claim and issued a supplemental 
statement of the case (SSOC) which continued the denial of 
the appellant's claim.


FINDINGS OF FACT

At the time of the veteran's death on November 23, 1999, the 
evidence did not include information as to marital status.


CONCLUSION OF LAW

Preceding his death, the evidence did not establish his 
marital status, thus not warranting the award of additional 
compensation for a dependent spouse (for accrued purposes).  
38 U.S.C.A. §§ 5103A, 5107, 5121 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has contended that the veteran was entitled to 
additional compensation in 1994 for a dependent spouse.  She 
stated that he did not receive any forms informing him that 
he had to provide information concerning his marital status.  
She also alleged that the RO committed clear and unmistakable 
error when it failed to provide him in 1994 with a VA Form 
21-686c, Declaration of Marital Status.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

A review of the record indicated that the veteran was found 
by an August 1980 rating action to be permanently and totally 
disabled for nonservice-connected VA pension purposes.  
However, benefits were not paid at that time because his 
countable income exceeded the applicable statutory limits.  
In connection with this claim, the veteran had informed the 
RO that he had married the appellant in December 1946.  

In 1984, the veteran filed a claim for service connection for 
the residuals of a gunshot wound to the left thigh.  In April 
1984, he was found by the RO to be entitled to service 
connection for this disorder and a noncompensable disability 
evaluation was assigned, effective March 22, 1984.  As part 
of this claim, the veteran had submitted a VA Form 21-686c, 
Declaration of Marital Status, listing the appellant as his 
spouse.

In 1994, the veteran filed a claim for entitlement to service 
connection for post traumatic stress disorder (PTSD).  By a 
rating action dated in October 1994, service connection for 
this disorder was granted.  It was assigned a 30 percent 
disability evaluation, effective January 19, 1994.  This 
claim did not include any information as to his marital 
status.  On October 19, 1994, the veteran was sent 
correspondence informing him of his award of service 
connection for PTSD.  This letter indicated that a VA Form 
21-8764, Disability Compensation Award Attachment, was 
enclosed.  This attachment clearly stated that "[v]eteran's 
having a 30% or more service-connected condition may be 
entitled to additional compensation for a spouse..."  No 
communication was received from the veteran after he was sent 
this correspondence.


Relevant laws and regulations

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to his 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (2002).  "Evidence in the file at date of death" 
means evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (2002)) (VCAA) was signed into 
law.  This significantly enhanced VA's notification and 
assistance duties to claimants.  In the instant case, the 
appellant has been provided with several documents notifying 
her of the evidence and information necessary to substantiate 
her claim.  These documents also include explanations of what 
information and evidence would be obtained by VA and what 
information and evidence she needed to provide in support of 
her claim.

In March 2001, the appellant was sent a statement of the case 
(SOC), which informed her of the provisions of the VCAA.  
This document also informed her of the laws and regulations 
used in deciding her claim and explained why the evidence of 
record did not establish entitlement to her claim.  In March 
2002, her case was reviewed by the Decision Review Officer, 
who issued a SSOC.  Again, she was informed of the laws and 
regulations used in deciding her claim and was told why the 
evidence of record did not substantiate her claim.  On 
September 27, 2002, the RO sent her correspondence informing 
her that her claim was being forwarded to the Board of 
Veterans Appeals (Board) and that she could submit additional 
evidence in support of her claim.

Thus, through a series of letters, SOC and SSOC, the RO has 
informed the appellant of the information and evidence 
necessary to substantiate her claim.  The RO has also 
notified her of what evidence and information was being 
obtained by VA and what information and evidence she needed 
to provide in support of her claim.  For these reasons, 
further development is not needed to meet the requirements of 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that the veteran was not entitled to additional compensation 
for a dependent spouse, based upon the evidence of record at 
the time of his death.  The evidence of record indicates that 
the veteran last informed VA of his marital status in 1984.  
When he was awarded a 30 percent disability evaluation for 
his service-connected PTSD, effective January 19, 1994, he 
became potentially eligible for additional compensation for 
dependents, specifically, a spouse.  The VA Form 21-8764, 
which was attached to his award letter, informed the veteran 
that, since he now had a 30 percent service-connected 
condition, he might be entitled to additional compensation 
for a spouse.  However, the veteran never requested such 
additional compensation by filing a claim and he never 
expressed any intention to request additional compensation.  
While it is true that the veteran had informed the VA of his 
marital status in 1984, there was no information in 1994 
concerning his marital status at that time.  Therefore, the 
evidence that was of record at the date of death had not 
shown entitlement to additional compensation for a spouse.  

The appellant has stated that the veteran read all papers 
that he had received.  If he had read that he was entitled to 
additional compensation for his spouse, he would have applied 
for this benefit.  Therefore, she argues that he must not 
have received the VA Form 21-8764.  A review of the record 
shows that his 1994 award letter was sent to the address then 
of record for the veteran.  This correspondence indicated 
that the VA Form 21-8764 was enclosed.  With respect to this 
contention, the Board notes that the administrative 
presumption of regularity comes into play.  "The presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992) (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with the regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the principle of 
presumption of regularity was applied to the procedures at 
the RO level, as in this case.  It was held that a statement 
such as the appellant's, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.  The 
appellant's statement that the veteran must not have received 
the VA Form 21-8764, which the letter from the RO states was 
enclosed, standing alone, is not sufficient evidence to rebut 
the presumption of regularity.  Therefore, based on the 
evidence of record, it is found that the form in question was 
sent to the veteran in 1994, as stated on the 1994 
correspondence from the RO, absent any clear evidence to the 
contrary.

The appellant has also alleged that the RO committed clear 
and unmistakable error when it failed to send the veteran a 
VA Form 21-686c, Declaration of Marital Status, after they 
awarded him service connection for PTSD in 1994.  The 
regulations concerning clear and unmistakable error state 
that, once a determination has become final and binding, it 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2002).  These 
regulations presuppose the existence of a prior final and 
binding determination.  In this case, there is no final and 
binding decision which the appellant is arguing contained 
clear and unmistakable error.  Rather, she is alleging that 
the RO committed error in not providing a specific form 
concerning marital status.  Moreover, he was advised of the 
potential to receive additional compensation for a spouse.  
Therefore, she has not made an allegation which can be 
construed as a valid claim of clear and unmistakable error.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for additional 
compensation for a dependent spouse (for accrued purposes).  


ORDER

Entitlement to additional compensation for a dependent spouse 
is denied (for accrued purposes).



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

